Exhibit 10.1

 

Execution Copy

 

RETIREMENT AGREEMENT

 

This Retirement Agreement (this “Agreement”) is made as of the Agreement
Effective Date (as defined below) by and between Voyager Therapeutics, Inc. (the
“Company”) and Dinah Sah (“Executive”) (together, the “Parties”).

 

WHEREAS, the Company and Executive are parties to the Employment Agreement dated
as of May 11, 2016 (the “Employment Agreement”), under which Executive currently
serves as Chief Scientific Officer of the Company;

 

WHEREAS, Executive has notified the Company of her desire to retire from the
Company, and the Parties mutually have agreed to establish terms for Executive’s
separation from employment with the Company; and

 

WHEREAS, the Parties agree that the payments, benefits and rights set forth in
this Agreement shall be the exclusive payments, benefits and rights due
Executive in connection with her retirement and separation from employment with
the Company;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

1.                                      Retirement Date; Resignation from
Position(s); Transition Period —

 

(a) Executive’s effective date of retirement and separation from employment with
the Company will be June 28, 2019 (the “Retirement Date”).  Executive hereby
resigns as of the Retirement Date from her position as Chief Scientific Officer
of the Company, and from any and all other positions she holds as an officer or
employee of the Company, and further agrees to execute and deliver any documents
reasonably necessary to effectuate such resignations, as requested by the
Company.  As of the Agreement Effective Date, the Employment Agreement will
terminate and be of no further force or effect; provided, however, that
Executive’s Confidentiality, Noncompetition and Assignment Agreement dated
June 9, 2015 and referenced in the Employment Agreement (a copy of which is
attached hereto as Attachment A, and hereinafter, the “Restrictive Covenants
Agreement”) shall remain in full force and effect both during the Transition
Period (as defined below) and thereafter.  Notwithstanding the foregoing, the
Company retains the right to terminate Executive’s employment prior to the
Retirement Date for Cause (as defined below).

 

(b) The period between the Agreement Effective Date and the Retirement Date will
be a transition period (the “Transition Period”).  During the Transition Period,
Executive will continue to perform as directed by the Company those duties
consistent with her position and use her best efforts to professionally, timely
and cooperatively perform such duties, as well as such additional transition
duties as may be requested by and at the direction of the Company, including,
without limitation, assisting with the transition of her duties and
responsibilities to designated Company personnel (collectively, the “Transition
Duties”). Executive shall continue to perform the Transition Duties by coming
into the office regularly on a full-time basis during the entirety of the
Transition Period.  During the Transition Period, Executive will continue to
receive her current base salary, to participate in the Company’s benefit plans
(pursuant to the terms and conditions of such plans) and to be entitled to
vacation time in accordance with Company policy. Following the Transition

 

1

--------------------------------------------------------------------------------



 

Period, upon the request of the Company, Executive agrees to remain available to
provide information and assistance related to her employment with the Company
and/or the transition of her duties, and to furnish consulting services pursuant
to the Consulting Agreement (as hereafter defined), by either coming into the
office or providing such services remotely by telephone or email.

 

(c) Upon Executive’s last day of employment with the Company, Executive shall be
paid, in accordance with the Company’s regular payroll practices, all unpaid
base salary earned through such date, including any amounts for accrued unused
vacation time to which Executive is entitled through such date in accordance
with Company policy, and reimbursement of any properly incurred unreimbursed
business expenses incurred through the Retirement Date (together, the “Accrued
Obligations”).  As of Executive’s last day of employment, all salary payments
from the Company will cease and any benefits Executive had as of such date under
Company-provided benefit plans, programs, or practices will terminate, except as
required by federal or state law or as otherwise specifically set forth in this
Agreement.  For the avoidance of doubt, Executive may, if eligible and at her
own cost, elect to continue receiving group medical insurance pursuant to
applicable “COBRA” law (COBRA materials containing details regarding such
benefits will be provided to Executive under separate cover in accordance with
applicable law).

 

(d) For the purposes of this Agreement, “Cause” means: (i) conduct by the
Executive constituting a material act of misconduct in connection with the
performance of the Executive’s duties, including, without limitation,
misappropriation of funds or property of the Company or any of its subsidiaries
or affiliates other than the occasional, customary and de minimis use of Company
property for personal purposes; (ii) the commission by the Executive of (A) any
felony; or (B) a misdemeanor involving moral turpitude, deceit, dishonesty or
fraud; (iii) any conduct by the Executive that would reasonably be expected to
result in material injury or reputational harm to the Company or any of its
subsidiaries and affiliates if the Executive were retained in the Executive’s
position but providing that the Company reasonably determines that such conduct
is capable of being cured, only after receipt of written notice by Company
reasonably describing such conduct and Executive fails to cease such conduct
within fifteen (15) days of receipt of said written notice; (iv) continued
non-performance by the Executive of the Executive’s responsibilities hereunder
(other than by reason of the Executive’s physical or mental illness, incapacity
or disability) but providing that the Company reasonably determines that such
conduct is capable of being cured, only after receipt of written notice by
Company reasonably describing such non-performance and Executive fails to cure
such non-performance within fifteen (15) days of receipt of said written notice;
(v) a breach by the Executive of any confidentiality or restrictive covenant
obligations to the Company, including under the Restrictive Covenants Agreement;
(vi) a material violation by the Executive of any of the Company’s written
employment policies; or (vii) failure to cooperate with a bona fide internal
investigation or an investigation by regulatory or law enforcement authorities,
after being instructed by the Company to cooperate, or the willful destruction
or failure to preserve documents or other materials known to be relevant to such
investigation or the inducement of others to fail to cooperate or to produce
documents or other materials in connection with such investigation.

 

2.                                      Consulting Agreement — Upon the
Retirement Date, and provided that Executive (i) timely signs and returns this
Agreement on or before May 20, 2019, (ii) continues employment through the
Retirement Date in accordance with the terms hereof, (iii) signs and returns the
Additional Release of Claims attached hereto as Attachment B (the “Additional
Release”) on but not before the Retirement Date and does not timely revoke such
Additional Release, and (iv) complies with the terms of this Agreement, the
Additional Release, and the Restrictive Covenants Agreement, the Company and
Executive shall, on the Retirement Date, enter into a consulting agreement in
the

 

2

--------------------------------------------------------------------------------



 

form attached to this Agreement as Attachment C (the “Consulting Agreement”). 
It is understood that, so long as Executive enters into the Consulting Agreement
on the Retirement Date, and during the period Executive is providing services
thereunder, and subject to Executive’s continuous compliance during such period
of her obligations under this Agreement, the Additional Release, and the
Restrictive Covenants Agreement (i) each restricted stock unit award granted by
the Company to Executive shall continue to vest and become free from forfeiture
and restrictions on transfer in accordance with applicable award agreements and
plan documents as if Executive had continued to remain employed during the
consulting period, and (ii) each stock option granted by the Company to
Executive shall continue to vest and become exercisable in accordance with
applicable option agreements and plan documents as if Executive had continued to
remain employed during the consulting period.  Further, in the event that the
Consulting Agreement is terminated within the Sale Event Period (as defined
below) other than by the Company due to Executive’s material breach of any of
her obligations under this Retirement Agreement or under the Consulting
Agreement, each restricted stock unit award and stock option granted by the
Company to Executive shall immediately accelerate and become fully exercisable
or nonforfeitable in accordance with applicable award agreements and plan
documents, subject to Executive’s entering into an irrevocable release of claims
agreement in a form and manner satisfactory to the Company. The Executive shall
have three months from the termination of the Consulting Agreement to exercise
any stock options that have vested and become exercisable as of such date
(provided that no option shall be exercisable later than the end of the original
expiration date of such option).

 

Other than the Accrued Obligations and the Consulting Agreement (and the
consideration Executive receives pursuant to the terms thereof), Executive will
not be eligible for, nor shall she have a right to receive, any payments,
benefits or other consideration from the Company following the Retirement Date.
For the avoidance of doubt, Executive acknowledges that she is not eligible for
or entitled to receive any severance benefits pursuant to the Employment
Agreement, and further acknowledges that she will not be eligible to enter into
the Consulting Agreement if she fails to timely enter into the Additional
Release following her entering into this Agreement, or if her employment is
terminated for Cause prior to the Retirement Date, or if she fails to comply
with her obligations under this Agreement or the Restrictive Covenants
Agreement.

 

For the purposes of this Agreement, a “Sale Event” means the consummation of
(i) the sale of all or substantially all of the assets of the Company on a
consolidated basis to an unrelated person or entity; (ii) a merger,
reorganization or consolidation pursuant to which the holders of the Company’s
outstanding voting power immediately prior to such transaction do not own a
majority of the outstanding voting power of the surviving or resulting entity
(or its ultimate parent, if applicable); (iii) the acquisition of all or a
majority of the outstanding voting stock of the Company in a single transaction
or a series of related transactions by a person or group of persons, or (iv) any
other acquisition of the business of the Company, as determined by the board of
directors of the Company (the “Board”); provided, however, that any public
offering or another capital raising event of the Company, or a merger effected
solely to change the Company’s domicile, shall not constitute a “Sale Event.” 
Notwithstanding the foregoing, where required to avoid extra taxation under
Section 409A of the Internal Revenue Code of 1986, as amended, a Sale Event must
also satisfy the requirements of Treas. Reg. Section 1.409A-3(i)(5).

 

For the purposes of this Agreement, the “Sale Event Period” means the period
ending twelve (12) months following the consummation of a Sale Event.

 

3.                                      Release of Claims — In exchange for the
consideration set forth in this Agreement, which Executive acknowledges she
would not otherwise be entitled to receive, Executive hereby fully, forever,

 

3

--------------------------------------------------------------------------------



 

irrevocably and unconditionally releases, remises and discharges the Company,
its affiliates, subsidiaries, parent companies, predecessors, and successors,
and all of their respective past and present officers, directors, stockholders,
partners, members, employees, agents, representatives, plan administrators,
attorneys, insurers and fiduciaries (each in their individual and corporate
capacities) (collectively, the “Released Parties”) from any and all claims,
charges, complaints, demands, actions, causes of action, suits, rights, debts,
sums of money, costs, accounts, reckonings, covenants, contracts, agreements,
promises, doings, omissions, damages, executions, obligations, liabilities, and
expenses (including attorneys’ fees and costs), of every kind and nature that
Executive ever had or now has against any or all of the Released Parties up to
the date on which she signs this Agreement, whether known or unknown, including,
but not limited to, any and all claims arising out of or relating to Executive’s
employment with, separation or retirement from, and/or ownership of securities
of the Company, including, but not limited to, all claims under Title VII of the
Civil Rights Act, the Americans With Disabilities Act, the Genetic Information
Nondiscrimination Act, the Family and Medical Leave Act, the Worker Adjustment
and Retraining Notification Act, the Rehabilitation Act, Executive Order 11246,
Executive Order 11141, the Fair Credit Reporting Act, and the Employee
Retirement Income Security Act, all as amended; all claims arising out of the
Massachusetts Fair Employment Practices Act, Mass. Gen. Laws ch. 151B, § 1 et
seq., the Massachusetts Wage Act, Mass. Gen. Laws ch. 149, § 148 et seq.
(Massachusetts law regarding payment of wages and overtime), the Massachusetts
Civil Rights Act, Mass. Gen. Laws ch. 12, §§ 11H and 11I, the Massachusetts
Equal Rights Act, Mass. Gen. Laws. ch. 93, § 102 and Mass. Gen. Laws ch. 214, §
1C, the Massachusetts Labor and Industries Act, Mass. Gen. Laws ch. 149, § 1 et
seq., Mass. Gen. Laws ch. 214, § 1B (Massachusetts right of privacy law), the
Massachusetts Maternity Leave Act, Mass. Gen. Laws ch. 149, § 105D, and the
Massachusetts Small Necessities Leave Act, Mass. Gen. Laws ch. 149, § 52D, all
as amended; all common law claims including, but not limited to, actions in
defamation, intentional infliction of emotional distress, misrepresentation,
fraud, wrongful discharge, and breach of contract (including, without
limitation, all claims arising out of or related to the Employment Agreement);
all state and federal whistleblower claims to the maximum extent permitted by
law; and any claim or damage arising out of Executive’s employment with and/or
separation from the Company (including a claim for retaliation) under any common
law theory or any federal, state or local statute or ordinance not expressly
referenced above; provided, however, that this release of claims shall not
(i) prevent Executive from filing a charge with, cooperating with, or
participating in any investigation or proceeding before, the Equal Employment
Opportunity Commission or a state fair employment practices agency (except that
Executive acknowledges that she may not recover any monetary benefits in
connection with any such charge, investigation, or proceeding, and Executive
further waives any rights or claims to any payment, benefit, attorneys’ fees or
other remedial relief in connection with any such charge, investigation or
proceeding), (ii) deprive Executive of her rights with respect to the Consulting
Agreement, or any vested rights under any employee benefit plan or policy, stock
plan or deferred compensation arrangement, or any health care continuation to
the extent required by applicable law; or (iii) deprive Executive of any rights
Executive may have to be indemnified by the Company as provided in any agreement
between the Company and Executive or pursuant to the Company’s Certificate of
Incorporation or by-laws. This release of claims shall not extend to any claims
Executive may have against any persons that are Released Parties to the extent
such claims are (x) related solely to Executive’s ownership of the Company’s
stock and (y) unrelated to Executive’s employment relationship with the Company.

 

4.                                      Ongoing Obligations — Executive
acknowledges and reaffirms her obligation, except as otherwise permitted by
Section 8 below, to keep confidential and not to use or disclose any and all
non-public information concerning the Company acquired by her during the course
of her employment with the Company, including, but not limited to, any
non-public information concerning the Company’s business, operations, products,
programs, affairs, performance, personnel, technology, science,

 

4

--------------------------------------------------------------------------------



 

intellectual property, plans, strategies, approaches, prospects, financial
condition or development related matters.  Executive also acknowledges all of
her continuing obligations pursuant to the Restrictive Covenants Agreement,
which survive her separation from employment with the Company and shall remain
in full force and effect.

 

5.                                      Non-Disparagement — Executive
understands and agrees that, except as otherwise permitted by Section 8 below,
she will not, in public or private, make any false, disparaging, negative,
critical, adverse, derogatory or defamatory statements, whether orally or in
writing, including online (including, without limitation, on any social media,
networking, or employer review site) or otherwise, to any person or entity,
including, but not limited to, any media outlet, industry group, key opinion
leader, financial institution, research analyst or current or former employee,
board member, consultant, shareholder, client or customer of the Company,
regarding the Company, or any of the other Released Parties, or regarding the
Company’s business, operations, products, programs, affairs, performance,
personnel, technology, science, intellectual property, plans, strategies,
approaches, prospects, financial condition or development related matters.  For
the avoidance of doubt, the foregoing shall not prevent Executive from stating
or repeating factual information with respect to the Company or its assets which
is otherwise publicly available.

 

6.                                      Return of Company Property — Executive
confirms that, except as she may be specifically instructed otherwise by the
Company, no later than the Retirement Date (or at such earlier time as requested
by the Company), she will return to the Company all property of the Company,
tangible or intangible, including but not limited to keys, files, records (and
copies thereof), equipment (including, but not limited to, computer hardware,
software and printers, wireless handheld devices, cellular phones,
tablets, etc.), Company identification and any other Company-owned property in
her possession or control and that she will leave intact all electronic Company
documents, including but not limited to those that she developed or helped to
develop during her employment.  Executive further confirms that, except as she
may be specifically instructed otherwise by the Company, no later than the
Retirement Date (or at such earlier time as requested by the Company), she will
cancel all accounts for her benefit, if any, in the Company’s name, including
but not limited to, credit cards, telephone charge cards, cellular phone and/or
wireless data accounts and computer accounts.

 

7.                                      Confidentiality — Executive understands
and agrees that, except as otherwise permitted by Section 8 below, the contents
of the negotiations and discussions resulting in this Agreement shall be
maintained as confidential by Executive and her agents and representatives and
shall not be disclosed except as otherwise agreed to in writing by the Company
and except to her immediate family, legal, financial and tax advisors, on the
condition that any individuals so informed must hold the above information in
strict confidence.

 

8.                                      Scope of Disclosure Restrictions —
Nothing in this Agreement or elsewhere prohibits Executive from communicating
with government agencies about possible violations of federal, state, or local
laws or otherwise providing information to government agencies, filing a
complaint with government agencies, or participating in government agency
investigations or proceedings.  Executive is not required to notify the Company
of any such communications; provided, however, that nothing herein authorizes
the disclosure of information Executive obtained through a communication that
was subject to the attorney-client privilege.  Further, notwithstanding
Executive’s confidentiality and nondisclosure obligations, Executive is hereby
advised as follows pursuant to the Defend Trade Secrets Act: “An individual
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that (A) is made (i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such

 

5

--------------------------------------------------------------------------------



 

filing is made under seal.  An individual who files a lawsuit for retaliation by
an employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual (A) files any document containing the
trade secret under seal; and (B) does not disclose the trade secret, except
pursuant to court order.”

 

9.                                      Cooperation — Executive agrees that, to
the extent permitted by law, she shall cooperate fully with the Company in the
investigation, defense or prosecution of any claims or actions which already
have been brought, are currently pending, or which may be brought in the future
against the Company by a third party or by or on behalf of the Company against
any third party, whether before a state or federal court, any state or federal
government agency, or a mediator or arbitrator.  Executive’s full cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with the Company’s counsel, at reasonable times and
locations designated by the Company, to investigate or prepare the Company’s
claims or defenses, to prepare for trial or discovery or an administrative
hearing, mediation, arbitration or other proceeding, to provide any relevant
information in hers possession, and to act as a witness when requested by the
Company. The Company will reimburse Executive for all reasonable and documented
out of pocket costs that she incurs to comply with this paragraph.  Executive
further agrees that, to the extent permitted by law, she will notify the Company
promptly in the event that she is served with a subpoena (other than a subpoena
issued by a government agency), or in the event that she is asked to provide a
third party (other than a government agency) with information concerning any
actual or potential complaint or claim against the Company.

 

10.                               Amendment and Waiver — This Agreement and the
Additional Release, upon their respective effective dates, shall be binding upon
the Parties and may not be modified in any manner, except by an instrument in
writing of concurrent or subsequent date signed by duly authorized
representatives of the Parties.  This Agreement and the Additional Release are
binding upon and shall inure to the benefit of the Parties and their respective
agents, assigns, heirs, executors/administrators/personal representatives, and
successors.  No delay or omission by the Company in exercising any right under
this Agreement or the Additional Release shall operate as a waiver of that or
any other right.  A waiver or consent given by the Company on any one occasion
shall be effective only in that instance and shall not be construed as a bar to
or waiver of any right on any other occasion.

 

11.                               Validity — Should any provision of this
Agreement or the Additional Release be declared or be determined by any court of
competent jurisdiction to be illegal or invalid, the validity of the remaining
parts, terms or provisions shall not be affected thereby and said illegal or
invalid part, term or provision shall be deemed not to be a part of this
Agreement or the Additional Release.

 

12.                               Nature of Agreement — Both Parties understand
and agree that this Agreement is a retirement and release of claims agreement
and does not constitute an admission of liability or wrongdoing on the part of
the Company or Executive.

 

13.                               Time for Consideration and Revocation —
Executive acknowledges that she was initially presented with this Agreement on
May 13, 2019 (the “Receipt Date”).  Executive understands that this Agreement
shall be of no force or effect unless she signs and returns this Agreement on or
before May 20, 2019 (the day of such execution, the “Agreement Effective
Date”).  Executive further understands that she will not be eligible to enter
into the Consulting Agreement unless she timely signs, returns, and does not
revoke the Additional Release.

 

6

--------------------------------------------------------------------------------



 

14.                               Acknowledgments — Executive acknowledges that
she has been given a reasonable amount of time to consider this Agreement, and
at least twenty-one (21) days from the Receipt Date to consider the Additional
Release (such 21-day period, the “Consideration Period”), and that the Company
is hereby advising her to consult with an attorney of her own choosing prior to
signing this Agreement and the Additional Release.  Executive further
acknowledges and agrees that any changes made to this Agreement or any exhibits
or attachments hereto following her initial receipt of this Agreement on the
Receipt Date, whether material or immaterial, shall not re-start or affect in
any manner the Consideration Period. Executive understands that she may revoke
the Additional Release for a period of seven (7) days after she signs it by
notifying the Company in writing, and that the release shall not be effective or
enforceable until the expiration of the seven (7) day revocation period. 
Executive understands and agrees that by entering into the Additional Release
she will be waiving any and all rights or claims she might have under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, and that she will have received consideration beyond that to
which she was previously entitled.

 

15.                               Voluntary Assent — Executive affirms that no
other promises or agreements of any kind have been made to or with Executive by
any person or entity whatsoever to cause her to sign this Agreement, and that
she fully understands the meaning and intent of this Agreement and that she has
had the opportunity to consult counsel of her own choosing.  Executive further
states and represents that she has carefully read this Agreement, understands
the contents herein, freely and voluntarily assents to all of the terms and
conditions hereof, and signs her name of her own free act.

 

16.                               Governing Law — This Agreement and the
Additional Release shall be interpreted and construed by the laws of the
Commonwealth of Massachusetts, without regard to conflict of laws provisions. 
Each of the Company and Executive hereby irrevocably submits to and acknowledges
and recognizes the exclusive jurisdiction and venue of the courts of the
Commonwealth of Massachusetts, or if appropriate, the United States District
Court for the District of Massachusetts (which courts, for purposes of this
Agreement and the Additional Release, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this Agreement and the Additional Release or the subject
matter thereof.

 

17.                               Entire Agreement — This Agreement, including
the Additional Release, the Restrictive Covenants Agreement, and the Consulting
Agreement, contains and constitutes the entire understanding and agreement
between the Parties hereto with respect to Executive’s transition, retirement
and separation from the Company, and the settlement of claims against the
Company, and cancels all previous oral and written negotiations, agreements,
commitments and writings in connection therewith, including, without limitation,
the Employment Agreement.

 

18.                               Counterparts — This Agreement may be executed
in several counterparts, each of which shall be deemed to be an original, but
all of which together will constitute one and the same Agreement.  Facsimile and
PDF signatures shall be deemed to be of equal force and effect as originals.

 

[Remainder of page intentionally left blank]

 

7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have set their hands and seals to this Agreement
as of the date(s) written below.

 

 

VOYAGER THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Allison Dorval

 

Date:

May 20, 2019

Name:

Allison Dorval

 

Title:

Chief Financial Officer

 

 

 

I hereby agree to the terms and conditions set forth above.  I have been given a
reasonable amount of time to consider this Agreement and I have chosen to
execute this on the date below.  I further understand that my eligibility for
the Consulting Agreement is contingent upon my timely execution, return and
non-revocation of the Additional Release, and that I have been given at least
twenty-one (21) days to consider such Additional Release, and will have seven
(7) days in which to revoke my acceptance after I sign such Additional Release.

 

Dinah Sah

 

 

 

 

 

/s/ Dinah Sah

 

Date:

May 20, 2019

 

[Signature Page to Retirement Agreement]

 

--------------------------------------------------------------------------------



 

ATTACHMENT A

 

Copy of Restrictive Covenants Agreement

 

--------------------------------------------------------------------------------



 

VOYAGER THERAPEUTICS, INC.

 

Confidentiality, Noncompetition and Assignment Agreement

 

In consideration and as a condition of (i) my employment by, my continued
employment by or my other service relationship with Voyager Therapeutics, Inc.
(along with its parents, subsidiaries, affiliates, successors and assigns, the
“Company”) and, (ii) the grant of stock options to which I am not otherwise
entitled, I agree to the terms and conditions of this Confidentiality,
Noncompetition and Assignment Agreement (this “Agreement”). For purposes of this
Agreement, references to the employment relationship shall mean any employment,
co-employment, independent contractor or other service relationship, whether
directly or through a third party, that I may have with the Company.

 

1.                                      Proprietary Information. I agree that
all information, whether or not in writing, concerning the Company’s business,
technology, business relationships or financial affairs which the Company has
not released to the general public (collectively, “Proprietary Information”) is
and will be the exclusive property of the Company. By way of illustration,
Proprietary Information may include information or material which has not been
made generally available to the public, such as: (a) corporate information,
including plans, strategies, methods, policies, resolutions, negotiations or
litigation; (b) marketing information, including strategies, methods, customer
identities or other information about customers, prospect identities or other
information about prospects, or market analyses or projections; (c) financial
information, including cost and performance data, debt arrangements, equity
structure, investors and holdings, purchasing and sales data and price lists;
and (d) operational and technological information, including plans,
specifications, manuals, forms, templates, pre-clinical and clinical testing
data and strategies, software, designs, methods, procedures, formulas,
discoveries, inventions, improvements, concepts and ideas; and (e) personnel
information, including personnel lists, reporting or organizational structure,
resumes, personnel data, compensation structure, performance evaluations and
termination arrangements or documents. Proprietary Information also includes
information received in confidence by the Company from its customers or
suppliers or other third parties.

 

2.                                      Recognition of Company’s Rights. I will
not, at any time, without the Company’s prior written permission, either during
or after my employment, disclose any Proprietary Information to anyone outside
of the Company, or use or permit to be used any Proprietary Information for any
purpose other than the performance of my duties as an employee of the Company. I
will cooperate with the Company and use my best efforts to prevent the
unauthorized disclosure of all Proprietary Information. I will deliver to the
Company all copies of Proprietary Information in my possession or control upon
the earlier of a request by the Company or termination of my employment.

 

3.                                      Rights of Others. I understand that the
Company is now and may hereafter be subject to non-disclosure or confidentiality
agreements with third persons which require the Company to protect or refrain
from use of proprietary information. I agree to be bound by the terms of such
agreements in the event I have access to such proprietary information.

 

4.                                      Commitment to Company; Avoidance of
Conflict of Interest. While an employee of the Company, I will devote my
full-time efforts to the Company’s business and I will not engage in any other
business activity that conflicts with my duties to the Company. I will advise
the president of the Company or his or her nominee at such time as any activity
of either the Company or another business presents me with a conflict of
interest or the appearance of a conflict of interest as an employee of the
Company. I will take whatever action is requested of me by the Company to
resolve any conflict or appearance of conflict which it finds to exist.

 

5.                                      Developments. I will make full and
prompt disclosure to the Company of all inventions, discoveries, designs,
developments, methods, modifications, improvements, processes, algorithms,
databases, computer programs, formulae, techniques, trade secrets, graphics or
images, and audio or visual works and other works of authorship (collectively
“Developments”), whether or not patentable or copyrightable, that are created,
made, conceived or reduced to practice by me (alone or jointly with others) or
under my direction during the period of my employment. I acknowledge that all
work performed by me is on a “work for hire” basis, and I hereby do assign and
transfer and, to the extent any such assignment cannot be made at present, will
assign and transfer, to the Company and its successors and assigns all my right,
title and interest in all Developments that (a) relate to the business of the
Company or any of the products or services being researched, developed,
manufactured or sold by the Company or which may be used with such products or
services; or (b) result from tasks assigned to me by the Company; or (c) result
from the use of premises or personal property (whether tangible or intangible)
owned, leased or contracted for by the Company (“Company-Related Developments”),
and all related patents, patent applications, trademarks and trademark
applications, copyrights and copyright applications, and other intellectual
property rights in all countries and territories worldwide and under any
international conventions (“Intellectual Property Rights”).

 

To preclude any possible uncertainty, I have set forth on Exhibit A attached
hereto a complete list of Developments that I have, alone or jointly with
others, conceived, developed or reduced to practice prior to the commencement of
my employment with the Company that I consider to be my property or the property
of third parties and that I wish to have excluded from the scope of this
Agreement (“Prior Inventions”). If disclosure of any such Prior Invention would
cause me to violate any prior confidentiality agreement, I understand that I am
not to list such Prior Inventions in Exhibit A but am only to disclose a cursory

 

--------------------------------------------------------------------------------



 

name for each such invention, a listing of the party(ies) to whom it belongs and
the fact that full disclosure as to such inventions has not been made for that
reason. I have also listed on Exhibit A all patents and patent applications in
which I am named as an inventor, other than those which have been assigned to
the Company (“Other Patent Rights”). If no such disclosure is attached, I
represent that there are no Prior Inventions or Other Patent Rights. If, in the
course of my employment with the Company, I incorporate a Prior Invention into a
Company product, process or machine or other work done for the Company, I hereby
grant to the Company a nonexclusive, royalty-free, paid-up, irrevocable,
worldwide license (with the full right to sublicense) to make, have made,
modify, use, sell, offer for sale and import such Prior Invention.
Notwithstanding the foregoing, I will not incorporate, or permit to be
incorporated, Prior Inventions in any Company-Related Development without the
Company’s prior written consent.

 

This Agreement does not obligate me to assign to the Company any Development
which, in the sole judgment of the Company, reasonably exercised, is developed
entirely on my own time and does not relate to the business efforts or research
and development efforts in which, during the period of my employment, the
Company actually is engaged or reasonably would be engaged, and does not result
from the use of premises or equipment owned or leased by the Company. However, I
will also promptly disclose to the Company any such Developments for the purpose
of determining whether they qualify for such exclusion. I understand that to the
extent this Agreement is required to be construed in accordance with the laws of
any state which precludes a requirement in an employee agreement to assign
certain classes of inventions made by an employee, this paragraph 5 will be
interpreted not to apply to any invention which a court rules and/or the Company
agrees falls within such classes. I also hereby waive all claims to any moral
rights or other special rights which I may have or accrue in any Company-Related
Developments.

 

6.                                      Documents and Other Materials. I will
keep and maintain adequate and current records of all Proprietary Information
and Company-Related Developments developed by me during my employment, which
records will be available to and remain the sole property of the Company at all
times.

 

All files, letters, notes, memoranda, reports, records, data, sketches,
drawings, notebooks, layouts, charts, quotations and proposals, specification
sheets, or other written, photographic or other tangible material containing
Proprietary Information, whether created by me or others, which come into my
custody or possession, are the exclusive property of the Company to be used by
me only in the performance of my duties for the Company. Any property situated
on the Company’s premises and owned by the Company, including without limitation
computers, disks and other storage media, filing cabinets or other work areas,
is subject to inspection by the Company at any time with or without notice. In
the event of the termination of my employment for any reason, I will deliver to
the Company all files, letters, notes, memoranda, reports, records, data,
sketches, drawings, notebooks, layouts, charts, quotations and proposals,
specification sheets, or other written, photographic or other tangible material
containing Proprietary Information, and other materials of any nature pertaining
to the Proprietary Information of the Company and to my work, and will not take
or keep in my possession any of the foregoing or any copies.

 

7.                                      Enforcement of Intellectual Property
Rights. I will cooperate fully with the Company, both during and after my
employment with the Company, with respect to the procurement, maintenance and
enforcement of Intellectual Property Rights in Company-Related Developments. I
will sign, both during and after the term of this Agreement, all papers,
including without limitation copyright applications, patent applications,
declarations, oaths, assignments of priority rights, and powers of attorney,
which the Company may deem necessary or desirable in order to protect its rights
and interests in any Company-Related Development. If the Company is unable,
after reasonable effort, to secure my signature on any such papers, I hereby
irrevocably designate and appoint each officer of the Company as my agent and
attorney-in-fact to execute any such papers on my behalf, and to take any and
all actions as the Company may deem necessary or desirable in order to protect
its rights and interests in any Company-Related Development.

 

8.                                      Non-Competition and Non-Solicitation.

 

In order to protect the Company’s Proprietary Information and good will, during
my employment and for a period of one (1) year following the termination of my
employment for any reason (the “Restricted Period”), I will not directly or
indirectly, whether as owner, partner, shareholder, director, manager,
consultant, agent, employee, co-venturer or otherwise, engage, participate or
invest in any business activity anywhere in the United States that develops,
manufactures or markets any products, or performs any services that involve gene
therapy for central nervous system disorders; provided that this shall not
prohibit any possible investment in publicly traded stock of a company
representing less than one percent of the stock of such company. In addition,
during the Restricted Period, I will not, directly or indirectly, in any manner,
other than for the benefit of the Company, (a) call upon, solicit, divert, take
away, accept or conduct any business from or with any of the customers or
prospective customers of the Company or any of its suppliers, and/or
(b) solicit, entice, attempt to persuade any other employee or consultant of the
Company to leave the Company for any reason or otherwise participate in or
facilitate the hire, directly or through another entity, of any person who is
employed or engaged by the Company or who was employed or engaged by the Company
within six months of any attempt to hire such person. I acknowledge and agree
that if I violate any of the provisions of this paragraph 8, the running of the
Restricted Period will be extended by the time during which I engage in such
violation(s).

 

9.                                      Government Contracts. I acknowledge that
the Company may have from time to time agreements with other persons or with the
United States Government or its agencies which impose obligations or
restrictions on the Company regarding inventions made during the course of work
under such agreements or regarding the confidential nature of such

 

2

--------------------------------------------------------------------------------



 

work. I agree to comply with any such obligations or restrictions upon the
direction of the Company. In addition to the rights assigned under paragraph
5, I also assign to the Company (or any of its nominees) all rights which I have
or acquired in any Developments, full title to which is required to be in the
United States under any contract between the Company and the United States or
any of its agencies.

 

10.                               Prior Agreements. I hereby represent that,
except as I have fully disclosed previously in writing to the Company, I am not
bound by the terms of any agreement with any previous employer or other party to
refrain from using or disclosing any trade secret or confidential or proprietary
information in the course of my employment with the Company or to refrain from
competing, directly or indirectly, with the business of such previous employer
or any other party. I further represent that my performance of all the terms of
this Agreement as an employee of the Company does not and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by me in confidence or in trust prior to my employment with the
Company. I will not disclose to the Company or induce the Company to use any
confidential or proprietary information or material belonging to any previous
employer or others.

 

11.                               Remedies Upon Breach. I understand that the
restrictions contained in this Agreement are necessary for the protection of the
business and goodwill of the Company and I consider them to be reasonable for
such purpose. Any breach of this Agreement is likely to cause the Company
substantial and irrevocable damage and therefore, in the event of such breach,
the Company, in addition to such other remedies which may be available, will be
entitled to specific performance and other injunctive relief, without the
posting of a bond. If I violate this Agreement, in addition to all other
remedies available to the Company at law, in equity, and under contract, I agree
that I am obligated to pay all the Company’s costs of enforcement of this
Agreement, including attorneys’ fees and expenses.

 

12.                               Publications and Public Statements. I will
obtain the Company’s written approval before publishing or submitting for
publication any material that relates to and/or incorporates any Proprietary
Information.

 

13.                               No Employment Obligation. I understand that
this Agreement does not create an obligation on the Company or any other person
to continue my employment. I acknowledge that, unless otherwise agreed in a
formal written employment agreement signed on behalf of the Company by an
authorized officer, my employment with the Company is at will and therefore may
be terminated by the Company or me at any time and for any reason, with or
without cause.

 

14.                               Survival and Assignment by the Company. I
understand that my obligations under this Agreement will continue in accordance
with its express terms regardless of any changes in my title, position, duties,
salary, compensation or benefits or other terms and conditions of employment. I
further understand that my obligations under this Agreement will continue
following the termination of my employment regardless of the manner of such
termination and will be binding upon my heirs, executors and administrators. The
Company will have the right to assign this Agreement to its affiliates,
successors and assigns. I expressly consent to be bound by the provisions of
this Agreement for the benefit of the Company or any parent, subsidiary or
affiliate to whose employ I may be transferred without the necessity that this
Agreement be resigned at the time of such transfer.

 

15.                               Exit Interview. If and when I depart from the
Company, I may be required to attend an exit interview. For twelve (12) months
following termination of my employment, I will notify the Company of any change
in my address.

 

16.                               Disclosure to Future Employers. During the
Restricted Period, I will provide a copy of this Agreement to any prospective
employer, partner or coventurer prior to entering into an employment,
partnership or other business relationship with such person or entity.

 

17.                               Severability. In case any provisions (or
portions thereof) contained in this Agreement shall, for any reason, be held
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect the other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein. If, moreover, any one or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, it
shall be construed by limiting and reducing it, so as to be enforceable to the
extent compatible with the applicable law as it shall then appear.

 

18.                               Interpretation. This Agreement will be deemed
to be made and entered into in the Commonwealth of Massachusetts, and will in
all respects be interpreted, enforced and governed under the laws of the
Commonwealth of Massachusetts. I hereby agree to consent to personal
jurisdiction of the state and federal courts situated within Suffolk County,
Massachusetts for purposes of enforcing this Agreement, and waive any objection
that I might have to personal jurisdiction or venue in those courts.

 

[End of Text]

 

3

--------------------------------------------------------------------------------



 

I UNDERSTAND THAT THIS AGREEMENT AFFECTS IMPORTANT RIGHTS. BY SIGNING BELOW, I
CERTIFY THAT I HAVE READ IT CAREFULLY AND AM SATISFIED THAT I UNDERSTAND IT
COMPLETELY.

 

IN WITNESS WHEREOF, the undersigned has executed this agreement as a sealed
instrument as of the date set forth below.

 

Signed:

/s/ Dinah Sah

 

 

 

(Employee’s full name)

 

 

 

 

 

Type or print name:

Dinah Sah

 

 

 

 

 

Date:

June 9, 2015

 

 

 

4

--------------------------------------------------------------------------------



 

ATTACHMENT B

 

ADDITIONAL RELEASE OF CLAIMS

 

This Additional Release of Claims (this “Additional Release”) is made by Dinah
Sah (“Executive”) as of the date set forth opposite her signature below. 
Capitalized terms used but not defined herein have the meanings set forth in the
Retirement Agreement to which this Additional Release is attached as Attachment
B.

 

WHEREAS, Executive’s Retirement Date has occurred on or prior to the execution
of this Additional Release; and

 

WHEREAS, Executive is entering into this Additional Release in accordance with
the terms and conditions set forth in the Retirement Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Executive hereby agrees as
follows:

 

1.             Release — In consideration of the Consulting Agreement attached
as Attachment C to the Retirement Agreement, which Executive acknowledges she
would not otherwise be entitled to receive, Executive hereby fully, forever,
irrevocably and unconditionally releases, remises and discharges the Company,
its affiliates, subsidiaries, parent companies, predecessors, and successors,
and all of their respective past and present officers, directors, stockholders,
partners, members, employees, agents, representatives, plan administrators,
attorneys, insurers and fiduciaries (each in their individual and corporate
capacities) (collectively, the “Released Parties”) from any and all claims,
charges, complaints, demands, actions, causes of action, suits, rights, debts,
sums of money, costs, accounts, reckonings, covenants, contracts, agreements,
promises, doings, omissions, damages, executions, obligations, liabilities, and
expenses (including attorneys’ fees and costs), of every kind and nature that
Executive ever had or now has against any or all of the Released Parties up to
the date on which she signs this Additional Release, whether known or unknown,
including, but not limited to, any and all claims arising out of or relating to
Executive’s employment with, separation or retirement from, and/or ownership of
securities of, the Company including, but not limited to, all claims under Title
VII of the Civil Rights Act, the Americans With Disabilities Act, the Age
Discrimination in Employment Act, the Genetic Information Nondiscrimination Act,
the Family and Medical Leave Act, the Worker Adjustment and Retraining
Notification Act, the Rehabilitation Act, Executive Order 11246, Executive Order
11141, the Fair Credit Reporting Act, and the Employee Retirement Income
Security Act, all as amended; all claims arising out of the Massachusetts Fair
Employment Practices Act, Mass. Gen. Laws ch. 151B, § 1 et seq., the
Massachusetts Wage Act, Mass. Gen. Laws ch. 149, § 148 et seq. (Massachusetts
law regarding payment of wages and overtime), the Massachusetts Civil Rights
Act, Mass. Gen. Laws ch. 12, §§ 11H and 11I, the Massachusetts Equal Rights Act,
Mass. Gen. Laws. ch. 93, § 102 and Mass. Gen. Laws ch. 214, § 1C, the
Massachusetts Labor and Industries Act, Mass. Gen. Laws ch. 149, § 1 et seq.,
Mass. Gen. Laws ch. 214, § 1B (Massachusetts right of privacy law), the
Massachusetts Maternity Leave Act, Mass. Gen. Laws ch. 149, § 105D, and the
Massachusetts Small Necessities Leave Act, Mass. Gen. Laws ch. 149, § 52D, all
as amended; all common law claims including, but not limited to, actions in
defamation, intentional infliction of emotional distress, misrepresentation,
fraud, wrongful discharge, and breach of contract; all state and federal
whistleblower claims to the maximum extent permitted by law; and any claim or
damage arising out of Executive’s provision of services to and/or separation
from the Company (including a claim for retaliation) under any common law theory
or any federal, state or local statute or ordinance not expressly referenced
above; provided, however, that this release of claims shall not (i) prevent
Executive from filing a charge with, cooperating with, or participating in any
investigation or proceeding before, the Equal Employment Opportunity Commission
or a state fair employment practices agency (except that Executive

 

--------------------------------------------------------------------------------



 

acknowledges that she may not recover any monetary benefits in connection with
any such charge, investigation, or proceeding, and Executive further waives any
rights or claims to any payment, benefit, attorneys’ fees or other remedial
relief in connection with any such charge, investigation or proceeding),
(ii) deprive Executive of her rights with respect to the Consulting Agreement,
as set forth in the Retirement Agreement, or any vested rights under any
employee benefit plan or policy, stock plan or deferred compensation
arrangement, or any health care continuation to the extent required by
applicable law; or (iii) deprive Executive of any rights Executive may have to
be indemnified by the Company as provided in any agreement between the Company
and Executive or pursuant to the Company’s Certificate of Incorporation or
by-laws. This release of claims shall not extend to any claims Executive may
have against any persons that are Released Parties to the extent such claims are
(x) related solely to Executive’s ownership of the Company’s stock and
(y) unrelated to Executive’s employment relationship with the Company.

 

2.             Return of Company Property — Executive confirms that, except as
she has been specifically instructed otherwise by the Company, she has returned
to the Company all property of the Company, tangible or intangible, including
but not limited to keys, files, records (and copies thereof), equipment
(including, but not limited to, computer hardware, software and printers,
wireless handheld devices, cellular phones, tablets, etc.), Company
identification and any other Company-owned property in her possession or control
and that she has left intact all electronic Company documents, including but not
limited to those that she developed or helped to develop during her employment.
Executive further confirms that, except as she has been specifically instructed
otherwise by the Board, she has canceled all accounts for her benefit, if any,
in the Company’s name, including but not limited to, credit cards, telephone
charge cards, cellular phone and/or wireless data accounts and computer
accounts.

 

3.             Business Expenses; Final Compensation — Executive acknowledges
that she has been reimbursed by the Company for all business expenses incurred
in conjunction with the performance of her employment and that no other
reimbursements are owed to her.  Executive further acknowledges that she has
received all compensation due to her from the Company, including, but not
limited to, all wages, bonuses and accrued, unused vacation time, and that she
is not eligible or entitled to receive any additional payments or consideration
from the Company beyond the Consulting Agreement.

 

4.             Time for Consideration; Acknowledgments — Executive acknowledges
that, in order to be eligible for the Consulting Agreement, she must sign and
return this Additional Release on, but not before the Retirement Date and she
must continue to comply with her obligations under the Restrictive Covenants
Agreement (as defined in the Retirement Agreement).  Executive acknowledges that
she has been given at least twenty-one (21) days to consider this Additional
Release, and that the Company advised her to consult with an attorney of her own
choosing prior to signing this Additional Release.  Executive understands that
she may revoke this Additional Release for a period of seven (7) days after she
signs it by notifying the Company in writing, and the Additional Release shall
not be effective or enforceable until the expiration of this seven (7) day
revocation period (the day immediately following expiration of such revocation
period).  Executive understands and agrees that by entering into this Additional
Release, she is waiving any and all rights or claims she might have under the
Age Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, and that she has received consideration beyond that to which she
was previously entitled.

 

5.             Voluntary Assent — Executive affirms that no other promises or
agreements of any kind have been made to or with her by any person or entity
whatsoever to cause her to sign this Additional Release, and that she fully
understands the meaning and intent of this Additional Release.  Executive states
and represents that she has had an opportunity to fully discuss and review the
terms of this Additional Release with an attorney. Executive further states and
represents that she has carefully read this Additional Release, understands the
contents herein, freely and voluntarily assents to all of the terms and
conditions hereof, and signs her name of her own free act.

 

--------------------------------------------------------------------------------



 

For the avoidance of doubt, this Additional Release supplements, and in no way
limits, the Retirement Agreement.

 

I hereby provide this Additional Release as of the current date and acknowledge
that the execution of this Additional Release is in further consideration of the
Consulting Agreement, to which I acknowledge I would not be entitled if I did
not enter into this Additional Release.  I intend that this Additional Release
will become a binding agreement between me and the Company if I do not revoke my
acceptance in seven (7) days.

 

 

Dinah Sah

 

 

 

 

 

Date:

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

Execution Copy

 

ATTACHMENT C

 

CONSULTING AGREEMENT

 

THIS AGREEMENT (together with the attached Accounting of Services Form, the
“Agreement”), is entered into as of June 28, 2019 (the “Effective Date”), by and
between Dinah Sah, an individual residing at (the “Consultant”) and Voyager
Therapeutics, Inc., a Delaware corporation located at 75 Sidney Street,
Cambridge, MA 02139 (hereinafter “Voyager”).

 

WHEREAS, Voyager desires to retain the consulting and advisory services of
Consultant with respect to certain activities as described in this Agreement,
and Consultant is willing to so act.

 

NOW, THEREFORE, Consultant and Voyager agree as follows:

 

1.                          Description of Services. Voyager hereby retains
Consultant as a consultant to Voyager and Consultant hereby agrees to use her
best efforts to provide advice and assistance to Voyager in the area of
Consultant’s expertise from time to time as requested by Voyager (the
“Services”). In particular, the Services shall include any specific activities
described on the attached Accounting of Services Form attached hereto as
Exhibit A, as well as a reasonable amount of additional advisory services to
Voyager’s personnel or designees by telephonic means, or in the form of reports
and summaries, and such additional activities agreed to by the parties from time
to time. Any changes to the Services (and any related compensation adjustments)
must be agreed to in writing between Consultant and Voyager prior to
implementation of the changes.

 

2.                          Term & Termination. The term of this Agreement shall
be from the Effective Date through June 28, 2022, unless earlier terminated in
accordance with this Agreement or extended by mutual written agreement (the
“Term”). This Agreement may be terminated prior to its expiration in the
following manner: (i) by Voyager at any time immediately upon written notice to
Consultant if Consultant has materially breached this Agreement, the Retirement
Agreement dated May 20, 2019 between Consultant and the Company (the “Retirement
Agreement”), or the Restrictive Covenants Agreement referenced in the Retirement
Agreement; (ii) by Consultant at any time immediately upon written notice if
Voyager has materially breached this Agreement or the Retirement Agreement;
(iii) at any time upon the mutual written consent of both parties; or
(iv) automatically upon (x) Consultant’s failure to timely sign the Additional
Release attached to the Retirement Agreement as Attachment B (the “Additional
Release”), (y) Consultant’s revocation of the Additional Release, or (z) the
death, physical incapacitation or mental incompetence of Consultant.  Any
expiration or termination of this Agreement shall be without prejudice to any
obligation of either party that has accrued prior to the effective date of
expiration or termination. Upon expiration or termination of this Agreement,
neither Consultant nor Voyager will have any further obligations under this
Agreement, except that (a) Consultant will terminate all Services in progress in
an orderly manner as soon as practicable and in accordance with a schedule
agreed to by Voyager, unless Voyager specifies in the notice of termination that
Services in progress should be completed; (b) Consultant will deliver to Voyager
all Work Product (defined below) made through expiration or termination;
(c) Voyager will pay Consultant any monies due and owing Consultant, up to the
time of termination or expiration, for Services properly performed and all
authorized expenses actually incurred; (d) Consultant will immediately return to
Voyager all Voyager Property (defined below) and other Confidential Information
(defined below) and copies thereof provided to Consultant under this Agreement;
and (e) the terms, conditions and obligations under Sections 2 and 4 through 14
will survive expiration or termination of this Agreement.

 

Confidential

 

1

--------------------------------------------------------------------------------



 

3.                          Payment of Fees and Expenses.  Voyager will pay
Consultant for fees, expenses and pass-through costs in accordance with each
Accounting of Services Form, including reasonable and necessary travel, lodging
and meals in connection with the Services, subject to Voyager’s travel policy.
Unless otherwise agreed in an Accounting of Services Form, the following shall
apply:

 

(a)                     Voyager will pay Consultant monthly for retainer
amounts.

 

(b)                     Consultant will invoice Voyager monthly for any
additional fees, pre-approved expenses and pass-through costs relating to the
Services. Invoices will reference the applicable PO number provided by Voyager,
and are to be sent directly to Accounts Payable, Voyager Therapeutics, Inc., 75
Sidney St., Cambridge, MA 02139 or submitted via e-mail to: ap@vygr.com;

 

(c)                      Voyager shall pay all undisputed amounts invoiced in
accordance with the terms of this Section 3 within thirty (30) days of receipt
of invoice.

 

Upon execution of this Agreement, Consultant shall submit a W-9/W-8BEN/W-8ECI
(as applicable) to Voyager’s Accounts Payable department at the address above.
Invoices will not be paid without Voyager’s receipt of Consultant’s
W-9/W-8BEN/W-8ECI information.

 

For the avoidance of doubt, it is understood that (i) any of Consultant’s
restricted stock unit awards and stock options will continue to vest and be
exercisable, as applicable, in accordance with the terms of the applicable
agreements and plan documents, as if Consultant had remained employed during the
period during which Consultant is providing services under this Agreement, and
(ii) vesting will cease immediately upon termination of this Agreement for any
reason in accordance with Section 2 hereof.

 

4.                          Compliance with Laws.  Consultant represents and
warrants that Consultant will render Services in compliance with all applicable
laws, rules and regulations, including but not limited to the U.S. Food, Drug
and Cosmetic Act, as amended from time to time, and the highest professional
standards. Further, Consultant represents and warrants that she has not been,
and is not under consideration to be (a) debarred from providing services
pursuant to Section 306 of the United States Federal Food Drug and Cosmetic Act,
21 U.S.C. § 335a; (b) excluded, debarred or suspended from, or otherwise
ineligible to participate in, any federal or state health care program or
federal procurement or non-procurement programs (as that term is defined in 42
U.S.C. §1320a-7b(f)); (c) disqualified by any government or regulatory agencies
from performing specific services, and is not subject to a pending
disqualification proceeding; or (d) convicted of a criminal offense related to
the provision of health care items or services, or under investigation or
subject to any such action that is pending.

 

5.                          Compliance with Obligations to Third Parties.
Consultant represents and warrants to Voyager that the terms of this Agreement
and Consultant’s performance of Services do not and will not conflict with any
of Consultant’s obligations to any third parties. Consultant represents that
Consultant has not brought and will not bring with Consultant to Voyager or use
in the performance of Services any equipment, funds, space, personnel,
facilities, confidential information, trade secrets or other resources of any
third party which are not generally available to the public, unless Consultant
has obtained written authorization for their possession and use, nor will
Consultant take any other action that would result in a third party, including
without limitation, an employer of Consultant, asserting ownership of, or other
rights in, any Work Product, unless agreed upon in writing in advance by
Voyager. To the extent Consultant is subject to any policy of her employer that
requires approval of agreements governing external consulting services,
Consultant represents that such approval has been given and covenants that such
approval will be obtained prior to entering into any amendment to this Agreement
requiring such approval.  Consultant will notify Voyager immediately of any
breach of this Section 5.

 

Confidential

 

2

--------------------------------------------------------------------------------



 

6.                          Work Product.  Consultant will promptly and fully
disclose in confidence to Voyager all inventions, discoveries, improvements,
ideas, concepts, designs, processes, formulations, products, computer programs,
works of authorship, databases, mask works, trade secrets, know-how,
information, data, documentation, reports, research, creations and other
products arising from or made in the performance of (solely or jointly with
others) the Services (whether or not patentable or subject to copyright or trade
secret protection) (collectively, the “Work Product”).  Consultant assigns and
agrees to assign to Voyager all rights in the United States and throughout the
world to Work Product.  Consultant will keep and maintain adequate and current
written records of all Work Product, and such records will be available to and
remain the sole property of Voyager at all times.  For purposes of the copyright
laws of the United States, Work Product will constitute “works made for hire,”
except to the extent such Work Product cannot by law be “works made for hire”. 
Consultant represents and warrants that Consultant has and will have the right
to transfer and assign to Voyager ownership of all Work Product.  Consultant
will execute all documents, and take any and all actions needed, all without
further consideration, in order to confirm Voyager’s rights as outlined above. 
In the event that Consultant should fail or refuse to execute such documents
within a reasonable time, Consultant appoints Voyager as attorney to execute and
deliver any such documents on Consultant’s behalf.

 

7.                          Confidentiality & Non-Use. During the Term and
thereafter, except as otherwise permitted as set forth below, Consultant agrees
to (a) hold the Confidential Information in confidence; (b) exercise reasonable
precautions to physically protect the integrity and confidentiality of the
Confidential Information; (c) not disclose any Confidential Information to any
third party without the prior written consent of Voyager; (d) not use the
Confidential Information for any purpose except as may be necessary in the
ordinary course of performing Services without the prior written consent of
Voyager; (e) treat Confidential Information with no less than a reasonable
degree of care; and (f) reproduce Confidential Information solely to the extent
necessary to provide the Services, with all such reproductions being considered
Confidential Information.

 

Voyager’s “Confidential Information” means (i) all Work Product; (ii) all
information contained in or comprised of Voyager Property (defined in
Section 8); and (iii) all confidential and proprietary data, trade secrets,
business plans, and other information of a confidential or proprietary nature in
written, electronic or other media, belonging to Voyager or its subsidiaries or
third parties with whom Voyager may have business dealings, disclosed or
otherwise made available to Consultant by Voyager or on behalf of Voyager in
connection with this Agreement and/or Consultant’s services hereunder.
Consultant’s obligations of non-disclosure and non-use under this Agreement will
not apply to any portion of Confidential Information that Consultant establishes
by competent proof: (a) was in the public domain at the time of disclosure
through no wrongful act on the part of Consultant; (b) after disclosure, becomes
part of the public domain by publication or otherwise, except by a wrongful act
on the part of Consultant; (c) becomes known to Consultant on a non-confidential
basis through disclosure by sources other than Voyager having the legal right to
disclose such Confidential Information; or (d) is independently developed by
Consultant without reference to or reliance upon Confidential Information.

 

Nothing in this Agreement prohibits Consultant from communicating with
government agencies about possible violations of federal, state, or local laws
or otherwise providing information to government agencies, filing a complaint
with government agencies, or participating in government agency investigations
or proceedings.  Consultant is not required to notify the Company of any such
communications; provided, however, that nothing herein authorizes the disclosure
of information Consultant obtained through a communication that was subject to
the attorney-client privilege.  Further, notwithstanding Consultant’s
confidentiality and nondisclosure obligations, Consultant is hereby advised as
follows pursuant to the Defend Trade Secrets Act: “An individual shall not be
held criminally or civilly liable under any Federal or

 

Confidential

 

3

--------------------------------------------------------------------------------



 

State trade secret law for the disclosure of a trade secret that (A) is made
(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.  An individual who files a lawsuit for retaliation by
an employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual (A) files any document containing the
trade secret under seal; and (B) does not disclose the trade secret, except
pursuant to court order.”

 

8.                          Voyager Property. All documents, data, records,
apparatus, equipment and other physical property furnished or made available by
or on behalf of Voyager to Consultant in connection with this Agreement
(“Voyager Property”) shall be and remain the sole property of Voyager and shall
be returned promptly to Voyager if requested. In any event, Consultant shall
return and deliver all Voyager Property, including any copies thereof, upon
termination or expiration of this Agreement, irrespective of the reason for such
termination.  Consultant will use Voyager Property only as necessary to perform
the Services and will not transfer or make available to any third party the
Voyager Property without the express prior written consent of Voyager. 
Consultant recognizes that Voyager’s facilities are private and Consultant will
abide by Voyager’s security requirements and conditions for access and usage and
agrees that only those subjects, areas and programs designated by Voyager as
necessary to fulfill Voyager’s requirements will be accessed and/or perused
Consultant.  In no event will any Confidential Information, programs or other
information be copied or removed without Voyager’s express written approval.

 

9.                          Publication; Publicity.  Work Product may not be
published or referred to, in whole or in part, by Consultant without the prior
express written consent of Voyager. Consultant shall not use the name, logo,
trade name, service mark, or trademark, or any simulation, abbreviation, or
adaptation of same, or the name of Voyager or its subsidiaries for publicity,
promotion, or similar non-regulatory uses without Voyager’s prior written
consent.

 

10.                   Independent Contractor Relationship. Nothing contained in
this Agreement shall be deemed to constitute Consultant an employee of Voyager,
it being the intent of the parties to establish an independent contractor
relationship, nor shall Consultant have authority to bind Voyager in any manner
whatsoever by reason of this Agreement. Consultant shall at all times while on
Voyager premises observe all security and safety policies of Voyager. Consultant
is excluded from participating in any fringe benefit plans or programs as a
result of the performance of the Services, without regard to Consultant’s
independent contractor status, including, but not limited to, health, sickness,
accident or dental coverage, life insurance, disability benefits, accidental
death and dismemberment coverage, unemployment insurance coverage, workers’
compensation coverage, 401(k) benefit(s), and any other benefits provided by
Voyager to its employees.  Consultant agrees, as an independent contractor, that
Consultant is not entitled to unemployment benefits in the event this Agreement
terminates, or workers’ compensation benefits in the event that Consultant is
injured in any manner or becomes ill while performing the Services under this
Agreement.  Because Consultant is an independent contractor, Voyager will not
make any withholdings, deductions, or contributions (e.g., social security,
unemployment insurance, disability insurance) from Consultant’s fees, and will
report Consultant’s fees and other payments to Consultant on a 1099 form. 
Consultant shall bear sole responsibility for paying and reporting its own
applicable federal and state income taxes, social security taxes, unemployment
insurance, workers’ compensation, and health or disability insurance, retirement
benefits, and other welfare or pension benefits, if any, and shall indemnify and
hold Voyager harmless from and against any liability with respect thereto.

 

11.                   Notices. All notices required or permitted under this
Agreement must be in writing.  Any notice given under

 

Confidential

 

4

--------------------------------------------------------------------------------



 

this Agreement shall be deemed delivered when delivered by hand, by certified
mail, by air courier or via facsimile to the parties at their respective
addresses set forth above or at such other address as either party may provide
to the other in writing from time to time. Notices will be effective upon
receipt or at a later date stated in the notice.

 

12.                   Assignment. The rights and obligations of the parties
hereunder shall inure to the benefit of, and shall be binding upon their
respective successors and assigns. This Agreement may not be assigned by
Consultant, and Consultant’s obligations under this Agreement may not be
subcontracted or delegated by Consultant, without the prior written consent of
Voyager. For clarity, this Agreement may be assigned by Voyager with prompt
notice of such assignment to Consultant.

 

13.                   Specific Enforcement. Consultant acknowledges that Voyager
will have no adequate remedy at law in the event Consultant breaches the terms
of Sections 4 through 9. In addition to any other rights it may have, Voyager
shall have the right to obtain in any court of competent jurisdiction injunctive
or other relief to restrain any breach or threatened breach of this Agreement.

 

14.                   Prior Agreements; Governing Law; Severability; Amendment.
This Agreement embodies the entire understanding between the parties with
respect to the subject matter of this Agreement and supersedes any prior or
contemporaneous agreements with respect to the subject matter of this Agreement;
provided, however, for the avoidance of doubt, that Consultant’s obligations
pursuant to Sections 6, 7 and 8 hereunder are in addition to any and all similar
ongoing obligations that Consultant has to Voyager pursuant to the Retirement
Agreement and/or the Restrictive Covenants Agreement referenced therein. This
Agreement shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts, without regard to any choice of law principle
that would dictate the application of the law of another jurisdiction, and
Consultant submits to the jurisdiction and agrees to the proper venue of all
state and federal courts located within the Commonwealth of Massachusetts. Each
provision in this Agreement is independent and severable from the others, and no
provision will be rendered unenforceable because any other provision is found by
a proper authority to be invalid or unenforceable in whole or in part.  If any
provision of this Agreement is found by such an authority to be invalid or
unenforceable in whole or in part, such provision shall be changed and
interpreted so as to best accomplish the objectives of such unenforceable or
invalid provision and the intent of the parties, within the limits of applicable
law. This Agreement may be executed in one or more counterparts, each of which
will be deemed an original, and all of which together will be deemed to be one
and the same instrument.  A facsimile or electronic copy of this Agreement,
including the signature pages, will be deemed an original.  This Agreement may
not be amended, and its terms may not be waived, except pursuant to a written
amendment or waiver signed by both parties.

 

15.                   Insurance. Consultant shall maintain such insurance as
shall be reasonably necessary to insure itself against any claim or claims for
damages arising out of the Services or this Agreement.

 

16.                   Certain Other Conflicts of Interest; Trading in Voyager
Securities.

 

(a)                    Consultant represents that, except as disclosed in
writing to Voyager, Consultant: (i) does not own directly or indirectly five
percent (5%) or more of the stock or other equity securities of any entity which
is a present or prospective competitor, customer or supplier of Voyager; (ii) is
not aware of any legal proceedings pending or threatened against Consultant, or
any reasonable basis for such proceedings, which (1) would conflict with
Consultant’s obligations hereunder or question the validity of this Agreement;
or (2) may materially or adversely affect the business or prospects of Voyager;
and

 

Confidential

 

5

--------------------------------------------------------------------------------



 

(iii) is not aware of any fact concerning Consultant (either professionally or
personally) which may materially or adversely affect the business or prospects
of Voyager.

 

(b)                    Consultant is aware that the United States and other
applicable securities laws prohibit any person who has material, non-public
information about a company from purchasing or selling securities of such
company or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities.  Consultant may gain access to information
in connection with the provision of Services that could potentially subject
Consultant to insider trading liability (as defined under the US federal
securities laws and regulations adopted by the United States Securities and
Exchange Commission) in connection with trading in Voyager securities. 
Consultant shall comply with all relevant laws respecting any trading in Voyager
securities.

 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the Effective Date.

 

DINAH SAH

 

VOYAGER THERAPEUTICS, INC.

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Tax ID#:

 

 

Title:

 

 

Confidential

 

6

--------------------------------------------------------------------------------



 

EXHIBIT A:

 

ACCOUNTING OF SERVICES FORM

 

Consulting Agreement between Voyager Therapeutics, Inc. (“Voyager”)

and Dinah Sah (“Consultant”) effective as of June 28, 2019

 

1.                          Services:

 

Consultant will provide the following Services to Voyager:

 

Consultant will act as a Senior Advisor to Voyager. In this role Consultant will
provide advisory services allocated to two general categories.  First,
Consultant will provide assistance to Voyager’s Head of Research & Development
in his assumption and management of all duties, responsibilities, functions and
activities previously performed by Consultant in her prior role as the Chief
Scientific Officer of Voyager.  Second, Consultant shall provide strategic and
tactical advice to Voyager regarding (i) current and potential research and
development of programs, (ii) identifying and thereafter establishing
relationships with research scientists working in areas of interest to Voyager,
and (iii) such other Voyager organizational and business matters as may be
requested by Voyager.

 

Consultant will provide Services on a schedule and at a location or locations
mutually agreed between Consultant and Voyager’s Chief Medical Officer/Head of
Research & Development.  The current expectation is that, from the Effective
Date through December 31, 2019, Consultant will generally be available to
provide Services remotely or onsite in Voyager’s Cambridge, MA offices
approximately two days per week.  In addition, Consultant will be available for
a reasonable number of telephone and/or written consultations during such
period.  Thereafter, Voyager will engage Consultant on as-needed basis
throughout the Term.

 

2.                          Compensation:

 

Fees:  During the Term, Voyager will pay Consultant fees for Services as
follows:

 

For the months of July through December 2019, $20,000 per month.

 

Beginning January 1, 2020, $450 per hour.

 

Expenses:  Voyager will reimburse Consultant for any pre-approved expenses
actually incurred by Consultant in connection with the provision of Services. 
Requests for reimbursement will be in a form reasonably acceptable to Voyager,
will include supporting documentation and will accompany Consultant’s invoices.

 

Support:  Voyager will provide Consultant with administrative support, as may be
reasonably required to facilitate provision of the Services.

 

Invoicing:  No invoice will be required for the retainer, which will be paid
monthly in advance, during 2019. Commencing in January 2020 Consultant will
invoice Voyager not later than the 10th day of each month for the hourly
consulting fees and associated expenditures related to Services performed during
the preceding month, with the first invoice to be rendered not later than
February 10, 2020 for services

 

Confidential

 

7

--------------------------------------------------------------------------------



 

performed in January 2020. Invoices should reference this Agreement and should
be submitted to Voyager by email to: ap@vygr.com.  Invoices will contain such
detail as Voyager may reasonably require and will be payable in U.S. Dollars. 
Undisputed payments will be made by Voyager within thirty (30) days after
Voyager’s receipt of Consultant’s invoice, request for reimbursement and all
supporting documentation.

 

3.                          Period of Performance:

 

Services are anticipated to commence on the Effective Date and be completed no
later than June 28, 2022.

 

Confidential

 

8

--------------------------------------------------------------------------------